Citation Nr: 1640132	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  14-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to payment of nonservice-connected death pension benefits, to include special monthly pension based on the need for regular aid and attendance.


REPRESENTATION

Theodore J. Koban (appointed under 38 C.F.R. § 14.630)


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant is represented in this case pursuant to 38 C.F.R. § 14.630 (2016).  This provision allows for representation by an individual unaccredited by VA for one time only.  The appellant completed the necessary requirements with the filing of a VA Form 21-22a in July 2012, signed by her and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630 (a) (2016).

This appeal has been advanced on the Board's docket based on advanced age.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

It is reasonable for the appellant to consume some part of her net worth for her maintenance.





CONCLUSION OF LAW

The criteria for the payment of nonservice-connected death pension benefits, to include special monthly pension based on the need for the regular aid and attendance, have not been met.  38 U.S.C.A. §§ 1502, 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271, 3.272, 3.274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  All necessary financial information pertaining to the claim has been associated with the record.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a).  A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance.  38 U.S.C.A. § 1541 (d)(1); 38 C.F.R. § 3.23 (d)(2).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4), 3.274.

In this case, the Veteran had qualifying service of 90 days during a period of war. The evidence establishes that the appellant is the Veteran's surviving spouse and in need of aid and attendance.  The last element to determine is whether the appellant's net worth and/or annual income amounts make her ineligible for the claimed benefits.

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274.  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271 (a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (a)(1), (3).  Social Security benefits are not specifically excluded under 38 C.F.R. 
§ 3.272; such income is therefore included as countable income. 

The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; expenses of last illnesses, burials and just debts, and various other inapplicable items.  38 C.F.R. § 3.272.

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250 (b)(1).

Pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543 (a)(1); 38 C.F.R. § 3.274 (c).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3 275 (b).  

A transfer of property to someone other than a relative residing in the grantor's household will not be recognized as reducing the corpus of the grantor's estate, "unless it is clear that the grantor has relinquished all right of ownership, including the right of control of the property."  See 38 C.F.R. § 3 276 (b).  A transfer of property in which the surviving spouse of a veteran holds a life estate does not reduce the corpus of the estate when computing the net worth of the surviving spouse for the purpose of determining eligibility for improved-pension benefits.  VAOPGCPREC 15-92 (July 15, 1992). 

In determining whether some part of the estate should be used for the appellant's maintenance, factors to be considered along with the appellant's income include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275 (d).

The MAPR is published in appendix B of the Veterans Benefits Administration Manual M21-1 and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21.  In the present case, the MAPR for an otherwise eligible claimant, without a dependent child, and with aid and attendance, for 2012, the year during which the appellant filed the present claim, is $12,681.00.  VA Manual M21-1, Part I, Appendix B.

III.  Analysis

At the time the appellant filed her claim in July 2012, she had a life expectancy of 3.5 years.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V, iii, Ch. 1, Section J (Life Expectancy Table for Net Worth Determinations).

In July 2012, the appellant reported having assets of $59,144.00 in cash, $152,300 in real property, and $100.00 in other property.  She also indicated that she had income of $1,402.00 in Social Security benefits, $561.87 in Con Ed pension benefits, and $567.62 in rental fees from her condominium.  She was living in a nursing home at the time with monthly payments reportedly alternating between $5,400.00 and $5,580.00.

In December 2013, the appellant indicated that her monthly expenses included $5,628.00 for housing, $10.00 for clothing, $25.00 for phone, and $35.00 for incontinence.  Monthly medical expenses were stated to be $30.00.  The appellant indicated that her net worth was $6,097.21 in cash and $7,020.07 from a life estate in her condominium. 

Unfortunately, while the appellant's expenses of approximately $65,880 in 2012 exceeded her income of approximately $30, 372.00 from Social Security benefits, pension benefits, and rental fees, the Board determines that her net worth is a bar to her receipt of death pension.  The appellant reported cash assets of $59,144 in July 2012 and $6,097 in December 2013, which shows a reduction that would be as expected given her apparent need to supplement her income to meet her expenses.  However, her net worth includes a condominium valued at $152,300 in 2010 and stated to be worth $178,039 in the December 2013 Notice of Disagreement.  The appellant resides in a nursing home and rental fees for the property serves as a portion of her monthly income.  However, the Board determines that it is reasonable that she consume part of her net worth for her maintenance.  

The Board recognizes that to consume part of her net worth, the appellant would need to sell her condominium.  The appellant had a life expectancy of 3.5 years in 2012 at age 92, and her life expectancy at age 96 is 3 years.  Her annual income, as reported in 2012, including condominium rental fees, was approximately $30, 362 and minus rental income would be approximately $1,964 a month or $23,568 annually.  Subtracting the appellant's income without rental fees from her annual expenses of $66, 580 as reported in 2012, she would need an additional $43,012 a year to meet her expenses.  Assuming there was not a sudden increase in her expenses, and using the cost of her nursing home care as provided in 2013 ($5,628.00 X 12 = $67,536), the appellant would need approximately $ 202, 608 to maintain her current living situation given her life expectancy.  Her condominium value has been stated to be at least $152, 300, which when added to her income for three years, without rental fees, equals $223, 044.  Thus, if she were to sell her condominium, the appellant would have sufficient resources to maintain her current living situation given her life expectancy. 

The Board acknowledges the appellant's argument that she holds only a life interest in the condominium, which is apparently valued by the IRS at .03943 of the total value, or $7,020.70 if the property is valued at $178,039.00.  However, as noted above, VA's Office of General Counsel (OGC) has determined that a transfer of property in which an appellant holds a life estate and has not relinquished all rights of ownership (such as the right to income from the properties and right to lease consideration) does not reduce the appellant's net worth.  VAOPGCPREC 15-92 (July 15, 1992).

The Board understands that the sale of real property is not undertaken lightly, particularly when it is the only asset of significant value in an appellant's possession and perhaps also holds some sentimental value.  Further, the appellant's reported expenses may ultimately deplete the financial resources that she now has.  Nevertheless, the purpose of the death pension program is to aid surviving spouses who are unable to provide themselves the basic necessities.  Based on the information she has provided, this is not the situation.  Her financial resources are and were sufficient to meet her basic needs for the period of her claim given her life expectancy.  It is inconsistent with the intent of the pension program to allow a claimant to collect a pension while simultaneously retaining a sizeable estate, as here.

The Board emphasizes that, if the appellant's net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant may again file a claim for pension benefits and submit the appropriate financial documentation in support of that claim.  Under the circumstances and the facts as presented regarding the appellant's net worth at the present time, however, her assets are sufficient to meet her needs for the foreseeable future.  

The Board has considered the doctrine of reasonable doubt.  In this case, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to payment of nonservice-connected death pension benefits, to include special monthly pension based on the need for regular aid and attendance, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


